Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154596 Page 1 of
                                      32

      1 LATHAM & WATKINS LLP
         Alfred C. Pfeiffer (CA 120965)
      2 Christopher S. Yates (CA 161273)
         Belinda S Lee (CA 199635)
      3 Niall E. Lynch (CA 157959)
         Ashley M. Bauer (CA 231626)
      4 505 Montgomery Street, Suite 2000
        San Francisco, California 94111-6538
      5 Telephone: +1.415.391.0600
        Facsimile: +1.415.395.8095
      6 Al.Pfeiffer@lw.com
        Chris.Yates@lw.com
      7 Belinda.Lee@lw.com
        Niall.Lynch@lw.com
      8 Ashley.Bauer@lw.com
      9 Counsel for Defendants StarKist Co. and
        Dongwon Industries Co., Ltd.
     10
     11
                           UNITED STATES DISTRICT COURT
     12                  SOUTHERN DISTRICT OF CALIFORNIA
     13                                           Case No. 3:15-md-02670-JLS-MDD
     14   IN RE: PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                      MDL No. 2670
     15   LITIGATION
                                                  DECLARATION OF BELINDA S
     16    This Document Relates To:              LEE IN SUPPORT OF
                                                  STARKIST DEFENDANTS’
     17   (1) Affiliated Foods, Inc. v. Tri-Union MOTION FOR PARTIAL
               Seafoods, LLC et al., Case No.     SUMMARY JUDGMENT
     18        3:15-cv-02787
                                                  DISMISSING ALL CLAIMS FOR
     19   (2) Associated Wholesale Grocers,       PURCHASES MADE PRIOR TO
               Inc. v. Bumble Bee Foods LLC, et MAY 30, 2011
     20        al., Case No. 3:18-cv-01014
          (3) Winn-Dixie Stores, Inc. v. Bumble Special Briefing Schedule Ordered
     21        Bee Foods LLC, et al., Case No.
               3:16-cv-00017                      Hearing:
     22   (4) W. Lee Flowers & Co., Inc. v.       Date:   March 18, 2020
               Bumble Bee Foods LLC, et al.,      Time:   9:00 a.m.
     23        Case No. 3:16-cv-01226             Court:  Courtroom  4D
                                                  Judge: Hon. Janis L. Sammartino
     24
     25
     26
     27
     28
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                                          3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154597 Page 2 of
                                      32

      1         I, Belinda S Lee, hereby declare:
      2         1.    I am an attorney licensed to practice law in the State of California and
      3 am admitted before this Court. I am a partner at Latham & Watkins LLP, counsel
      4 of record for Defendants StarKist Co. and Dongwon Industries Co., Ltd. in the
      5 above-captioned action. I have personal knowledge of the matters recited herein,
      6 and if called upon to testify concerning them under oath, I could and would testify
      7 competently thereto.
      8         2.    I make this declaration in support of StarKist Co.’s Motion for Partial
      9 Summary Judgment Dismissing All Claims for Purchases Made Prior to May 30,
     10 2011. As set forth below, copies of the documents, exhibits, and transcripts cited
     11 in the motions are attached to this declaration.
     12         3.    Attached as Exhibit 1 is a true and correct copy of Defendant Tri-
     13 Union Seafoods LLC d/b/a Check of the Sea International’s Second Supplemental
     14 Responses and Objections to Plaintiffs’ Second Set of Interrogatories –
     15 Interrogatory No. 1.
     16         4.    Attached as Exhibit 2 is a true and correct copy of deposition excerpts
     17 from the transcript of the Videotaped Deposition of Shue Wing Chang, dated
     18 December 10, 2018.
     19         5.    Attached as Exhibit 3 is a true and correct copy of deposition excerpts
     20 from the transcript of the Videotaped Deposition of Michael Ray White, dated
     21 December 6, 2018.
     22         6.    Attached as Exhibit 4 is a true and correct copy of the Plea
     23 Agreement entered in the action United States v. StarKist Co., Case No. 18-cr-
     24 00513-EMC (N.D. Cal.), ECF No. 24, on November 14, 2018.
     25         7.    Attached as Exhibit 5 is a true and correct copy of the Plea
     26 Agreement entered in the action United States v. Hodge, Case No. 17-cr-00297-
     27 EMC (N.D. Cal.), ECF No. 24, on June 28, 2017.
     28
                                                           DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                             JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                    1                         3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154598 Page 3 of
                                      32

      1        8.     Attached as Exhibit 6 is a true and correct copy of Defendant StarKist
      2 Co.’s Third Supplemental Objections & Responses to Plaintiffs’ Second Set of
      3 Interrogatories, Interrogatory No. 1, dated January 30, 2019.
      4        9.     Attached as Exhibit 7 is a true and correct copy of the Declaration of
      5 Dr. Andres V. Lerner dated September 9, 2019, attaching as Exhibit A, the Expert
      6 Report of Dr. Andres Lerner, dated May 21, 2019.
      7        10.    Attached as Exhibit 8 is a true and correct copy of the Expert Report
      8 of Colin A. Carter, dated February 18, 2019.
      9        11.    Attached as Exhibit 9 is a true and correct copy of the Expert Report
     10 of Russell W. Mangum, III, Ph.D., dated March 1, 2019.
     11        12.    Attached as Exhibit 10 is a true and correct copy of a document
     12 marked as Exhibit 29 at the deposition of James Willich, taken on April 4, 2018,
     13 produced in the above-captioned matter bearing the beginning bates number
     14 ARDAGH – 00062.
     15        13.    Attached as Exhibit 11 is a true and correct copy of a document
     16 marked as Exhibit 30 at the deposition of James Willich, taken on April 4, 2018,
     17 produced in the above-captioned matter bearing the beginning bates number
     18 ARDAGH – 00072.
     19        14.    Attached as Exhibit 12 is a true and correct copy of a document
     20 produced in the above-captioned matter bearing the beginning bates number
     21 SKC000048685.
     22        15.    Attached as Exhibit 13 are true and correct copies of is a true and
     23 correct copy of a document marked as Exhibit 46 at the deposition of James
     24 Willich, taken on April 4, 2018, produced in the above-captioned matter bearing
     25 the beginning bates number ARDAGH–00085.
     26        16.    Attached as Exhibit 14 is a true and correct copy of the Expert
     27 Rebuttal Report of Colin A. Carter, Ph.D., dated July 12, 2019.
     28
                                                         DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                           JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                   2                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154599 Page 4 of
                                      32

      1        17.    Attached as Exhibit 15 are true and correct copies of is a true and
      2 correct copy of the Corrected Expert Report of Garath Macartney, Ph.D., dated
      3 April 9, 2019.
      4        18.    Attached as Exhibit 16 is a true and correct copy of a document
      5 produced in the above-captioned matter bearing the beginning bates number COSI-
      6 CIV-000329177.
      7        19.    Attached as Exhibit 17 is a true and correct copy of deposition
      8 excerpts from the transcript of the Videotaped Deposition of John Sawyer, dated
      9 December 4, 2018.
     10        20.    Attached as Exhibit 18 is a true and correct copy of a document
     11 marked as Exhibit 51 at the deposition of James Willich, taken on April 4, 2018,
     12 produced in the above-captioned matter bearing the beginning bates number
     13 ARDAGH – 00396.
     14        21.    Attached as Exhibit 19 is a true and correct copy of a document
     15 marked as Exhibit 18 at the deposition of Kevin McClain, taken on March 2, 2018,
     16 produced in the above-captioned matter bearing the beginning bates number COSI-
     17 CIV-000350326.
     18        22.    Attached as Exhibit 20 is a true and correct copy of a document
     19 marked as Exhibit 52 at the deposition of James Willich, taken on April 4, 2018,
     20 produced in the above-captioned matter bearing the beginning bates number
     21 ARDAGH – 00997.
     22        23.    Attached as Exhibit 21 is a true and correct copy of deposition
     23 excerpts from the transcript of the Videotaped Deposition of Michelle Suggs, dated
     24 March 27, 2018.
     25        24.    Attached as Exhibit 22 is a true and correct copy of a document
     26 produced in the above-captioned matter bearing the beginning bates number
     27 ARDAGH – 00097.
     28
                                                         DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                           JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                   3                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154600 Page 5 of
                                      32

      1        25.    Attached as Exhibit 23 is a true and correct copy of a document
      2 produced in the above-captioned matter bearing the beginning bates number
      3 BB_Civil_000055352.
      4        26.    Attached as Exhibit 24 is a true and correct copy of a document
      5 marked as Exhibit 14 at the deposition of Michelle Suggs, taken on March 27,
      6 2018, produced in the above-captioned matter bearing the beginning bates number
      7 ARDAGH – 00389.
      8        27.    Attached as Exhibit 25 is a true and correct copy of a document
      9 marked as Exhibit 48 at the deposition of James Willich, taken on April 4, 2018,
     10 produced in the above-captioned matter bearing the beginning bates number
     11 ARDAGH – 00377.
     12        28.    Attached as Exhibit 26 is a true and correct copy of the Expert Report
     13 of Kevin M. Murphy, dated May 10, 2019.
     14        29.    Attached as Exhibit 27 is a true and correct copy of deposition
     15 excerpts from the transcript of the Videotaped Deposition of James Willich, dated
     16 April 4, 2018.
     17        30.    Attached as Exhibit 28 is a true and correct copy of the Affidavit of
     18 John Debeer, dated August 19, 2019.
     19        31.    Attached as Exhibit 29 is a true and correct copy of deposition
     20 excerpts from the transcript of the Videotaped Deposition of Marty Belleville,
     21 dated March 29, 2018.
     22        32.    Attached as Exhibit 30 is a true and correct copy of a document
     23 produced in the above-captioned matter bearing the beginning bates number
     24 SKC001009736.
     25        33.    Attached as Exhibit 31 is a true and correct copy of a document
     26 produced in the above-captioned matter bearing the beginning bates number
     27 SKC000540181.
     28
                                                         DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                           JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                   4                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154601 Page 6 of
                                      32

      1        34.   Attached as Exhibit 32 is a true and correct copy of a document
      2 produced in the above-captioned matter bearing the beginning bates number
      3 SKC000827997.
      4        35.   Attached as Exhibit 33 is a true and correct copy of a document
      5 marked as Exhibit 1465 at the deposition of Mike White, taken on December 6,
      6 2018, produced in the above-captioned matter bearing the beginning bates number
      7 COSI-CIV-000094504.
      8        36.   Attached as Exhibit 34 is a true and correct copy of a document
      9 marked as Exhibit 1432 at the deposition of John Sawyer, taken on December 4,
     10 2018, produced in the above-captioned matter bearing the beginning bates number
     11 COSI-CIV-000001924.
     12        37.   Attached as Exhibit 35 is a true and correct copy of a document
     13 marked as Exhibit 508 at the deposition of Kenneth Worsham, taken on May 21,
     14 2018, produced in the above-captioned matter bearing the beginning bates number
     15 BB_Civil_000188880.
     16        38.   Attached as Exhibit 36 is a true and correct copy of a document
     17 produced in the above-captioned matter bearing the beginning bates number
     18 BB_Civil_000137048.
     19        39.   Attached as Exhibit 37 is a true and correct copy of a document
     20 produced in the above-captioned matter bearing the beginning bates number
     21 SKC000595481.
     22        40.   Attached as Exhibit 38 is a true and correct copy of a document
     23 produced in the above-captioned matter bearing the beginning bates number
     24 BB_Civil_000710670.
     25        41.   Attached as Exhibit 39 is a true and correct copy of a document
     26 marked as Exhibit 812 at the deposition of Bruce Reynolds, taken on August 28,
     27 2018, produced in the above-captioned matter bearing the beginning bates number
     28 BB_Civil_000089708.
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 5                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154602 Page 7 of
                                      32

      1        42.   Attached as Exhibit 40 is a true and correct copy of a document
      2 marked as Exhibit 811 at the deposition of Bruce Reynolds, taken on August 28,
      3 2018, produced in the above-captioned matter bearing the beginning bates number
      4 COSI-CIV-000095079.
      5        43.   Attached as Exhibit 41 is a true and correct copy of a document
      6 produced in the above-captioned matter bearing the beginning bates number COSI-
      7 CIV-000099147.
      8        44.   Attached as Exhibit 42 is a true and correct copy of a document
      9 marked as Exhibit 1470 at the deposition of Mike White, taken on December 6,
     10 2018, produced in the above-captioned matter bearing the beginning bates number
     11 COSI-CIV-000036934.
     12        45.   Attached as Exhibit 43 is a true and correct copy of a document
     13 produced in the above-captioned matter bearing the beginning bates number
     14 BB_Civil_000154970.
     15        46.   Attached as Exhibit 44 is a true and correct copy of a document
     16 produced in the above-captioned matter bearing the beginning bates number
     17 BB_Civil_000154975.
     18        47.   Attached as Exhibit 45 is a true and correct copy of a document
     19 produced in the above-captioned matter bearing the beginning bates number
     20 SKC000041451.
     21        48.   Attached as Exhibit 46 is a true and correct copy of a document
     22 produced in the above-captioned matter bearing the beginning bates number
     23 SKC000308816.
     24        49.   Attached as Exhibit 47 is a true and correct copy of a document
     25 produced in the above-captioned matter bearing the beginning bates number
     26 SKC000462374.
     27        50.   Attached as Exhibit 48 is a true and correct copy of a document
     28 marked as Exhibit 1466 at the deposition of Mike White, taken on December 6,
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 6                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154603 Page 8 of
                                      32

      1 2018, produced in the above-captioned matter bearing the beginning bates number
      2 COSI-CIV-000094425.
      3        51.   Attached as Exhibit 49 is a true and correct copy of a document
      4 marked as Exhibit 402 at the deposition of Walter Scott Cameron, taken on May 9,
      5 2018, produced in the above-captioned matter bearing the beginning bates number
      6 BB_Civil_000032282.
      7        52.   Attached as Exhibit 50 is a true and correct copy of a document
      8 marked as Exhibit 717 at the deposition of Donald George, taken on July 26, 2018,
      9 produced in the above-captioned matter bearing the beginning bates number
     10 BB_Civil_000033515.
     11        53.   Attached as Exhibit 51 is a true and correct copy of a document
     12 marked as Exhibit 1477 at the deposition of Mike White, taken on December 6,
     13 2018, produced in the above-captioned matter bearing the beginning bates number
     14 COSI-CIV-000001787.
     15        54.   Attached as Exhibit 52 is a true and correct copy of a document
     16 produced in the above-captioned matter bearing the beginning bates number
     17 BB_Civil_000810060.
     18        55.   Attached as Exhibit 53 is a true and correct copy of the Amended
     19 Plea Agreement entered in the action United States v. Bumble Bee Foods, LLC,
     20 Case No. 17-cr-00249-EMC (N.D. Cal.), ECF No. 32, on August 2, 2017.
     21        56.   Attached as Exhibit 54 is a true and correct copy of the Plea
     22 Agreement entered in the action United States v. Walter Scott Cameron, Case No.
     23 16-cr-00501-EMC (N.D. Cal.), ECF No. 18, on January 25, 2017.
     24        57.   Attached as Exhibit 55 is a true and correct copy of the Plea
     25 Agreement entered in the action United States v. Kenneth Worsham, Case No. 16-
     26 cr-00535-EMC (N.D. Cal.), ECF No. 14, on March 15, 2017.
     27        58.   Attached as Exhibit 56 is a true and correct copy of Defendant
     28 Bumble Bee Foods, LLC’s Corrected Fifth Supplemental Objections and
                                                        DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                          JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                  7                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154604 Page 9 of
                                      32

      1 Responses to Plaintiffs’ Second Set of Interrogatories During The Limited
      2 Discovery Stay Period – Interrogatory No. 1., dated May 18, 2018.
      3         59.   Attached as Exhibit 57 is a true and correct copy of deposition
      4 excerpts from the transcript of the Videotaped Deposition of Robert Scott Meece,
      5 dated February 12, 2019.
      6         60.    Attached as Exhibit 58 is a true and correct copy of a document
      7 produced in the above-captioned matter bearing the beginning bates number
      8 SKC000828887.
      9         61.   Attached as Exhibit 59 is a true and correct copy of a document
     10 marked as Exhibit 587 at the deposition of Geoff Tanner, taken on May 25, 2018,
     11 with relevant excerpts of the transcript attached thereto.
     12         62.   Attached as Exhibit 60 is a true and correct copy of deposition
     13 excerpts from the transcript of the Videotaped Deposition of Geoff Tanner, dated
     14 May 25, 2018.
     15         63.   Attached as Exhibit 61 is a true and correct copy of a document
     16 produced in the above-captioned matter bearing the beginning bates number
     17 SKC000817995.
     18         64.   Attached as Exhibit 62 is a true and correct copy of a document
     19 produced in the above-captioned matter bearing the beginning bates number
     20 DM0001340.
     21         65.   Attached as Exhibit 63 is a true and correct copy of a document
     22 marked as Exhibit 2061 at the deposition of Andres Lerner, taken on May 30,
     23 2019, produced in the above-captioned matter bearing the beginning bates number
     24 SKC000949186.
     25         66.   Attached as Exhibit 64 is a true and correct copy of a document
     26 produced in the above-captioned matter bearing the beginning bates number
     27 SKC000522642.
     28
                                                          DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                            JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                    8                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154605 Page 10
                                     of 32

     1        67.    Attached as Exhibit 65 is a true and correct copy of the Affidavit of
     2 Barry Mills, dated February 25, 2019.
     3        68.    Attached as Exhibit 66 is a true and correct copy of a document
     4 produced in the above-captioned matter bearing the beginning bates number
     5 ARDAGH – 00348.
     6        69.    Attached as Exhibit 67 is a true and correct copy of a document
     7 produced in the above-captioned matter bearing the beginning bates number
     8 SKC000093684.
     9        70.    Attached as Exhibit 68 is a true and correct copy of a document
    10 produced in the above-captioned matter bearing the beginning bates number
    11 SKC00048892.
    12        71.    Attached as Exhibit 69 is a true and correct copy of a document
    13 produced in the above-captioned matter bearing the beginning bates number
    14 ARDAGH – 00120.
    15        72.    Attached as Exhibit 70 is a true and correct copy of a document
    16 produced in the above-captioned matter bearing the beginning bates number
    17 ARDAGH – 00497.
    18        73.    Attached as Exhibit 71 is a true and correct copy of a document
    19 marked as Exhibit 1518 at the deposition of Shue Wing Chan, taken on December
    20 10, 2018, produced in the above-captioned matter bearing the beginning bates
    21 number COSI-CIV-000102178.
    22        74.    Attached as Exhibit 72 is a true and correct copy of a document
    23 marked as Exhibit 59 at the deposition of James Willich, taken on April 4, 2018,
    24 produced in the above-captioned matter bearing the beginning bates number
    25 ARDAGH – 00994.
    26        75.    Attached as Exhibit 73 is a true and correct copy of deposition
    27 excerpts from the transcript of the Videotaped Deposition of Andras Mecs, dated
    28 January 31, 2019.
                                                        DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                          JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                  9                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154606 Page 11
                                     of 32

     1        76.   Attached as Exhibit 74 is a true and correct copy of deposition
     2 excerpts from the transcript of the Videotaped Deposition of Monica Amiri, dated
     3 December 21, 2018.
     4        77.   Attached as Exhibit 75 is a true and correct copy of the Declaration of
     5 Andrew Choe, dated May 10, 2019.
     6        78.   Attached as Exhibit 76 is a true and correct copy of StarKist’s
     7 30(b)(6) Narrative Responses, dated May 4, 2018.
     8        79.   Attached as Exhibit 77 is a true and correct copy of COSI’s 30(b)(6)
     9 Narrative Responses, dated August 14, 2018.
    10        80.   Attached as Exhibit 78 is a true and correct copy of Del Monte’s
    11 30(b)(6) Narrative Responses, dated May 4, 2018.
    12        81.   Attached as Exhibit 79 is a true and correct copy of a document
    13 marked as Exhibit 1445 at the deposition of John Sawyer, taken on December 4,
    14 2018, produced in the above-captioned matter bearing the beginning bates number
    15 COSI-CIV-000059510.
    16        82.   Attached as Exhibit 80 is a true and correct copy of a document
    17 produced in the above-captioned matter bearing the beginning bates number
    18 SKC000304029.
    19        83.   Attached as Exhibit 81 is a true and correct copy of a document
    20 produced in the above-captioned matter bearing the beginning bates number
    21 BB_Civil_000823563.
    22        84.   Attached as Exhibit 82 is a true and correct copy of a document
    23 produced in the above-captioned matter bearing the beginning bates number
    24 SKC000445110.
    25        85.   Attached as Exhibit 83 is a true and correct copy of a document
    26 produced in the above-captioned matter bearing the beginning bates number COSI-
    27 CIV-000094541.
    28
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 10                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154607 Page 12
                                     of 32

     1        86.   Attached as Exhibit 84 is a true and correct copy of a document
     2 produced in the above-captioned matter bearing the beginning bates number
     3 BB_Civil_000577477.
     4        87.   Attached as Exhibit 85 is a true and correct copy of a document
     5 produced in the above-captioned matter bearing the beginning bates number
     6 SKC000156168.
     7        88.   Attached as Exhibit 86 is a true and correct copy of the Expert Merits
     8 Report of Michael A. Williams, Ph.D., dated February 15, 2019.
     9        89.   Attached as Exhibit 87 is a true and correct copy of a document
    10 marked as Exhibit 1632 at the deposition of Christopher Lischewski, taken on
    11 December 10, 2018, produced in the above-captioned matter bearing the beginning
    12 bates numberNFI-SDC_0005163.
    13        90.   Attached as Exhibit 88 is a true and correct copy of a document
    14 marked as Exhibit 1017 at the deposition of Douglas Hines, taken on September
    15 27, 2018, produced in the above-captioned matter bearing the beginning bates
    16 number BB_Civil_000572626.
    17        91.   Attached as Exhibit 89 is a true and correct copy of a document
    18 marked as Exhibit 4 at the deposition of Michelle Suggs, taken on March 27, 2018,
    19 produced in the above-captioned matter bearing the beginning bates number COSI-
    20 CIV-000102150.
    21        92.   Attached as Exhibit 90 is a true and correct copy of a document
    22 produced in the above-captioned matter bearing the beginning bates number
    23 DM0000153.
    24        93.   Attached as Exhibit 91 is a true and correct copy of a document
    25 produced in the above-captioned matter bearing the beginning bates number
    26 SKC000145142.
    27
    28
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                11                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154608 Page 13
                                     of 32

     1        94.    Attached as Exhibit 92 is a true and correct copy of a document
     2 produced in the above-captioned matter bearing the beginning bates number
     3 SKC000217368.
     4        95.    Attached as Exhibit 93 is a true and correct copy of a document
     5 marked as Exhibit 28 at the deposition of James Willich, taken on April 4, 2018,
     6 produced in the above-captioned matter bearing the beginning bates number
     7 ARDAGH – 00098.
     8        96.    Attached as Exhibit 94 is a true and correct copy of a document
     9 marked as Exhibit 29 at the deposition of Kevin McClain, taken on March 2, 2018,
    10 produced in the above-captioned matter bearing the beginning bates number COSI-
    11 CIV-000350329.
    12        97.    Attached as Exhibit 95 is a true and correct copy of a document
    13 marked as Exhibit 30 at the deposition of Kevin McClain, taken on March 2, 2018,
    14 produced in the above-captioned matter bearing the beginning bates number COSI-
    15 CIV-000350330.
    16        98.    Attached as Exhibit 96 is a true and correct copy of a document
    17 produced in the above-captioned matter bearing the beginning bates number COSI-
    18 CIV-000196076.
    19        99.    Attached as Exhibit 97 is a true and correct copy of a document
    20 marked as Exhibit 503 at the deposition of Kenneth Worsham, taken on May 21,
    21 2018, produced in the above-captioned matter bearing the beginning bates number
    22 BB_Civil_000572608.
    23        100. Attached as Exhibit 98 is a true and correct copy of deposition
    24 excerpts from the transcript of the Videotaped Deposition of Russell Mangum,
    25 dated March 22, 2019.
    26        101. Attached as Exhibit 99 is a true and correct copy Corrected Expert
    27 Report of Janusz A. Ordover, Ph.D., dated June 10, 2019.
    28
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 12                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154609 Page 14
                                     of 32

     1        102. Attached as Exhibit 100 is a true and correct copy of a document
     2 marked as Exhibit 1633 at the deposition of Christopher Lischewski, taken on
     3 December 10, 2018, produced in the above-captioned matter bearing the beginning
     4 bates number BB_Civil_000546235.
     5        103. Attached as Exhibit 101 is a true and correct copy of a document
     6 marked as Exhibit 1519 at the deposition of Shue Wing Chan, taken on December
     7 10, 2018, produced in the above-captioned matter bearing the beginning bates
     8 number COSI-CIV-000149177.
     9        104. Attached as Exhibit 102 is a true and correct copy of a document
    10 marked as Exhibit 1523 at the deposition of Shue Wing Chan, taken on December
    11 10, 2018, produced in the above-captioned matter bearing the beginning bates
    12 number COSI-CIV-000094924.
    13        105. Attached as Exhibit 103 is a true and correct copy of the Affidavit of
    14 John Debeer, dated August 19, 2019.
    15        106. Attached as Exhibit 104 is a true and correct copy of a document
    16 marked as Exhibit 19 at the deposition of Kevin McClain, taken on March 2, 2018,
    17 produced in the above-captioned matter bearing the beginning bates number COSI-
    18 CIV-000094916.
    19        107. Attached as Exhibit 105 is a true and correct copy of a document
    20 produced in the above-captioned matter bearing the beginning bates number
    21 BB_Civil_000137084.
    22        108. Attached as Exhibit 106 is a true and correct copy of a document
    23 marked as Exhibit 23 at the deposition of Kevin McClain, taken on March 2, 2018,
    24 produced in the above-captioned matter bearing the beginning bates number COSI-
    25 CIV-000350328.
    26        109. Attached as Exhibit 107 is a true and correct copy of a document
    27 marked as Exhibit 393 at the deposition of Walter Scott Cameron, taken on May 9,
    28
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                13                        3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154610 Page 15
                                     of 32

     1 2018, produced in the above-captioned matter bearing the beginning bates number
     2 BB_Civil_000572679.
     3         110. Attached as Exhibit 108 is a true and correct copy of a document
     4 marked as Exhibit 506 at the deposition of Kenneth Worsham, taken on May 21,
     5 2018, produced in the above-captioned matter bearing the beginning bates number
     6 BB_Civil_000711112.
     7         111. Attached as Exhibit 109 is a true and correct copy of a document
     8 marked as Exhibit 569 at the deposition of Daniel Nestojko, taken on May 23,
     9 2018, produced in the above-captioned matter bearing the beginning bates number
    10 BB_Civil_000136346.
    11         112. Attached as Exhibit 110 is a true and correct copy of deposition
    12 excerpts from the transcript of the Videotaped Deposition of Kevin Murphy, dated
    13 June 25, 2019.
    14         113. Attached as Exhibit 111 is a true and correct copy of a document
    15 marked as Exhibit 4003 at the deposition of Kevin Murphy, taken on June 25, 2019,
    16 produced in the above-captioned matter bearing the beginning bates number
    17 SKC001010048.
    18         114. Attached as Exhibit 112 is a true and correct copy of deposition
    19 excerpts from the transcript of the Videotaped Deposition of Daniel Nestojko,
    20 dated May 23, 2018.
    21         115. Attached as Exhibit 113 is a true and correct copy of a document
    22 produced in the above-captioned matter bearing the beginning bates number
    23 BB_Civil_000137048.
    24         116. Attached as Exhibit 114 is a true and correct copy of Direct Action
    25 Plaintiffs Associated Wholesale Grocers, Inc.’s and Affiliated Foods Midwest
    26 Cooperative, Inc.’s Supplemental Objections and Responses to Defendants’ First
    27 Set of Contention Interrogatories to Direct Action Plaintiffs, dated May 1, 2019.
    28
                                                        DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                          JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                  14                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154611 Page 16
                                     of 32

     1        117. Attached as Exhibit 115 is a true and correct copy of a document
     2 produced in the above-captioned matter bearing the beginning bates number
     3 SKC000828951.
     4        118. Attached as Exhibit 116 is a true and correct copy of the Declaration
     5 of Linda Gilbert dated September 18, 2019.
     6        119. Attached as Exhibit 117 is a true and correct copy of the Rebuttal
     7 Expert Report of Gareth Macartney, Ph.D., dated July 2, 2019.
     8        120. Attached as Exhibit 118 is a true and correct copy of deposition
     9 excerpts from the transcript of the Videotaped Deposition of Colin Carter, dated
    10 April 2, 2019.
    11        121. Attached as Exhibit 119 is a true and correct copy of a StarKist Co.
    12 and its Subsidiaries Consolidated Financial Statements as of December 21, 2018
    13 and for the period from October 7, 2008 to December 21, 2008, bearing the
    14 beginning bates number STAR000052017.
    15        122. Attached as Exhibit 120 is a true and correct copy the Expert Merit
    16 Reply Report of David Sunding, dated July 2, 2019.
    17        123. Attached as Exhibit 121 is a true and correct copy of a document
    18 produced in the above-captioned matter bearing the beginning bates number
    19 SKC000260796.
    20        124. Attached as Exhibit 122 is a true and correct copy of a document
    21 produced in the above-captioned matter bearing the beginning bates number
    22 ARDAGH-00348.
    23        125. Attached as Exhibit 123 is a true and correct copy of a document
    24 produced in the above-captioned matter bearing the beginning bates number
    25 SKC000048892.
    26        126. Attached as Exhibit 124 is a true and correct copy of a document
    27 produced in the above-captioned matter bearing the beginning bates number
    28 ARDAGH-00085.
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 15                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154612 Page 17
                                     of 32

     1        127. Attached as Exhibit 125 is a true and correct copy of a document
     2 produced in the above-captioned matter bearing the beginning bates number
     3 ARDAGH-00120.
     4        128. Attached as Exhibit 126 is a true and correct copy of a document
     5 produced in the above-captioned matter bearing the beginning bates number
     6 ARDAGH-00497.
     7        129. Attached as Exhibit 127 is a true and correct copy of deposition
     8 excerpts from the transcript of the Videotaped Deposition of Donald Gallagher,
     9 dated April 19, 2018.
    10        130. Attached as Exhibit 128 is a true and correct copy of a document
    11 produced in the above-captioned matter bearing the beginning bates number
    12 SKC000101842.
    13        131. Attached as Exhibit 129 is a true and correct copy of a document
    14 marked as Exhibit 590 at the deposition of Geoff Tanner, taken on May 25, 2018,
    15 produced in the above-captioned matter bearing the beginning bates number
    16 SKC000588265.
    17        132. Attached as Exhibit 130 is a true and correct copy of deposition
    18 excerpts from the transcript of the Videotaped Deposition of James Johnson, dated
    19 December 7, 2018.
    20        133. Attached as Exhibit 131 is a true and correct copy of deposition
    21 excerpts from the transcript of the Videotaped Deposition of Melissa Hopper,
    22 dated December 13, 2018.
    23        134. Attached as Exhibit 132 is a true and correct copy of a document
    24 marked as Exhibit 504 at the deposition of Kenneth Worsham, taken on May 21,
    25 2018, produced in the above-captioned matter bearing the beginning bates number
    26 BB_Civil_000324999.
    27        135. Attached as Exhibit 133 is a true and correct copy of a document
    28 marked as Exhibit 505 at the deposition of Kenneth Worsham, taken on May 21,
                                                      DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                        JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                16                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154613 Page 18
                                     of 32

     1 2018, produced in the above-captioned matter bearing the beginning bates number
     2 BB_Civil_000352996.
     3        136. Attached as Exhibit 134 is a true and correct copy of deposition
     4 excerpts from the transcript of the Videotaped Deposition of Kevin McClain, dated
     5 March 2, 2018.
     6        137. Attached as Exhibit 135 is a true and correct copy of a document
     7 marked as Exhibit 263 at the deposition of Donald Gallagher, taken on April 19,
     8 2018, produced in the above-captioned matter bearing the beginning bates number
     9 BB_Civil_000692383.
    10        138. Attached as Exhibit 136 is a true and correct copy of the Expert
    11 Merit Report of David Sunding, dated February 15, 2019.
    12        139. Attached as Exhibit 137 is a true and correct copy of the all erratas
    13 depositions cited in Pre-2011 Claims Motion for Summary Judgment.
    14        140. Attached as Exhibit 138 is a true and correct copy of the Declaration
    15 of Rodolfo Spielmann in Support of Del Monte Corporation’s Motion for
    16 Summary Judgment, dated September 19, 2019.
    17        141. Attached as Exhibit 139 is a true and correct copy of a document
    18 produced in the above-captioned matter bearing the beginning bates number
    19 STAR000014512.
    20        142. Attached as Exhibit 140 is a true and correct copy of a document
    21 produced in the above-captioned matter bearing the beginning bates number
    22 SKC001010046.
    23        143. Attached as Exhibit 141 is a true and correct copy of Geoff Tanner in
    24 Support of Del Monte Corporations’ Motion for Summary Judgment, dated
    25 September 19, 2019.
    26        144. Attached as Exhibit 142 is a true and correct copy of a document
    27 produced in the above-captioned matter bearing the beginning bates number
    28 DWI_000100080.
                                                       DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                         JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                 17                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154614 Page 19
                                     of 32

     1        145. Attached as Exhibit 143 is a true and correct copy of a document
     2 produced in the above-captioned matter bearing the beginning bates number
     3 SKC001105694.
     4        146. Attached as Exhibit 144 is a true and correct copy of a document
     5 produced in the above-captioned matter bearing the beginning bates number
     6 SKC000808853.
     7        147. Attached as Exhibit 145 is a true and correct copy of the Declaration
     8 of Andras Mecs in Support of Defendants’ Motions for Partial Summary
     9 Judgment, dated September 18, 2019.
    10        148. Attached as Exhibit 146 is a true and correct copy of a document
    11 produced in the above-captioned matter bearing the beginning bates number
    12 SKC000048703.
    13        149. Attached as Exhibit 147 is a true and correct copy of a document
    14 produced in the above-captioned matter bearing the beginning bates number
    15 SKC000116936.
    16        150. Attached as Exhibit 148 is a true and correct copy of a document
    17 produced in the above-captioned matter bearing the beginning bates number
    18 SKC000827022.
    19        151. Attached as Exhibit 149 is a true and correct copy of a document
    20 produced in the above-captioned matter bearing the beginning bates number 149
    21 SKC000530749.
    22        152. Attached as Exhibit 150 is a true and correct copy of a document
    23 produced in the above-captioned matter bearing the beginning bates number
    24 SKC000312645.
    25        153. Attached as Exhibit 151 is a true and correct copy of a document
    26 produced in the above-captioned matter bearing the beginning bates number
    27 DM0000302.
    28
                                                      DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                        JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                18                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154615 Page 20
                                     of 32

     1        154. Attached as Exhibit 152 is a true and correct copy of deposition
     2 excerpts from the transcript of the Videotaped Deposition of Kelly Mitchell, dated
     3 November 28, 2018.
     4        155. Attached as Exhibit 153 is a true and correct copy of the Declaration
     5 of Christopher S. Yates, dated October 12, 2018.
     6
     7        I declare under penalty of perjury that the foregoing is true and correct, and
     8 that this Declaration was executed this 19th day of September 2019, in San
     9 Francisco, California.
    10
    11                                            LATHAM & WATKINS LLP
    12                                            By: s/ Belinda S Lee
    13
                                                  Alfred C. Pfeiffer
    14                                            Christopher S. Yates
    15                                            Belinda S Lee
                                                  Niall E. Lynch
    16                                            Ashley M. Bauer
    17                                            LATHAM & WATKINS LLP
                                                  505 Montgomery Street
    18                                            Suite 2000
    19                                            San Francisco, CA 94111
                                                  Telephone: 415-391-0600
    20                                            Facsimile: 415-395-8095
    21                                            Email: al.pfeiffer@lw.com
                                                  Email: chris.yates@lw.com
    22
                                                  Email: belinda.lee@lw.com
    23                                            Email: niall.lynch@lw.com
                                                  Email: ashley.bauer@lw.com
    24
    25                                            Counsel for Defendants StarKist Co. and
                                                  Dongwon Industries Co., Ltd.
    26
                                                  PEPPER HAMILTON LLP
    27
    28
                                                        DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                          JUDGMENT DISMISSING PRE-2011 CLAIMS
                                                  19                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154616 Page 21
                                     of 32

     1
     2       Exhibit                          Description
     3         1       Defendant Tri-Union Seafoods LLC d/b/a Check of the Sea
     4                 International’s Second Supplemental Responses and
     5                 Objections to Plaintiffs’ Second Set of Interrogatories –
                       Interrogatory No. 1
     6
               2       Deposition excerpts from the transcript of the Videotaped
     7                 Deposition of Shue Wing Chang, dated December 10, 2018
     8         3       Deposition excerpts from the transcript of the Videotaped
                       Deposition of Michael Ray White, dated December 6, 2018
     9
               4       Plea Agreement entered in the action United States v.
    10                 StarKist Co., Case No. 18-cr-00513-EMC (N.D. Cal.), ECF
    11                 No. 24, on November 14, 2018
    12         5       Plea Agreement entered in the action United States v.
                       Hodge, Case No. 17-cr-00297-EMC (N.D. Cal.), ECF No.
    13
                       24, on June 28, 2017
    14         6       Defendant StarKist Co.’s Third Supplemental Objections &
    15                 Responses to Plaintiffs’ Second Set of Interrogatories,
                       Interrogatory No. 1, dated January 30, 2019
    16
               7       Declaration of Dr. Andres V. Lerner dated September 9,
    17                 2019, attaching as Exhibit A, the Expert Report of Dr.
    18                 Andres Lerner, dated May 21, 2019
    19         8       Expert Report of Colin A. Carter, dated February 18, 2019
               9       Expert Report of Russell W. Mangum, III, Ph.D., dated
    20
                       March 1, 2019
    21         10      Document marked as Exhibit 29 at the deposition of James
    22                 Willich, taken on April 4, 2018, produced in the above-
                       captioned matter bearing the beginning bates number
    23
                       ARDAGH – 00062
    24         11      Document marked as Exhibit 30 at the deposition of James
    25                 Willich, taken on April 4, 2018, produced in the above-
    26                 captioned matter bearing the beginning bates number
                       ARDAGH – 00072
    27
               12      Document produced in the above-captioned matter bearing
    28                 the beginning bates number SKC000048685.
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              20                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154617 Page 22
                                     of 32

     1         13      Document marked as Exhibit 46 at the deposition of James
     2                 Willich, taken on April 4, 2018, produced in the above-
                       captioned matter bearing the beginning bates number
     3
                       ARDAGH–00085
     4         14      Expert Rebuttal Report of Colin A. Carter, Ph.D., dated July
     5                 12, 2019
     6         15      Corrected Expert Report of Garath Macartney, Ph.D., dated
                       April 9, 2019
     7
               16      Document produced in the above-captioned matter bearing
     8                 the beginning bates number COSI-CIV-000329177
     9         17      Deposition excerpts from the transcript of the Videotaped
    10                 Deposition of John Sawyer, dated December 4, 2018
               18      Document marked as Exhibit 51 at the deposition of James
    11
                       Willich, taken on April 4, 2018, produced in the above-
    12                 captioned matter bearing the beginning bates number
    13                 ARDAGH – 00396
               19      Document marked as Exhibit 18 at the deposition of Kevin
    14
                       McClain, taken on March 2, 2018, produced in the above-
    15                 captioned matter bearing the beginning bates number COSI-
    16                 CIV-000350326
    17         20      Document marked as Exhibit 52 at the deposition of James
                       Willich, taken on April 4, 2018, produced in the above-
    18                 captioned matter bearing the beginning bates number
    19                 ARDAGH – 00997
    20         21      Deposition excerpts from the transcript of the Videotaped
                       Deposition of Michelle Suggs, dated March 27, 2018
    21
               22      Document produced in the above-captioned matter bearing
    22                 the beginning bates number ARDAGH – 00097
    23         23      Document produced in the above-captioned matter bearing
    24                 the beginning bates number BB_Civil_000055352
               24      Document marked as Exhibit 14 at the deposition of
    25
                       Michelle Suggs, taken on March 27, 2018, produced in the
    26                 above-captioned matter bearing the beginning bates number
    27                 ARDAGH – 00389
               25      Document marked as Exhibit 48 at the deposition of James
    28
                                                     DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                       JUDGMENT DISMISSING PRE-2011 CLAIMS
                                               21                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154618 Page 23
                                     of 32

     1                 Willich, taken on April 4, 2018, produced in the above-
     2                 captioned matter bearing the beginning bates number
                       ARDAGH – 00377
     3
               26      Expert Report of Kevin M. Murphy, dated May 10, 2019
     4         27      Deposition excerpts from the transcript of the Videotaped
     5                 Deposition of James Willich, dated April 4, 2018
     6         28      Affidavit of John Debeer, dated August 19, 2019.
               29      Deposition excerpts from the transcript of the Videotaped
     7
                       Deposition of Marty Belleville, dated March 29, 2018
     8         30      Document produced in the above-captioned matter bearing
     9                 the beginning bates number SKC001009736
    10         31      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000540181
    11
               32      Document produced in the above-captioned matter bearing
    12                 the beginning bates number SKC000827997
    13         33      Document marked as Exhibit 1465 at the deposition of Mike
                       White, taken on December 6, 2018, produced in the above-
    14
                       captioned matter bearing the beginning bates number COSI-
    15                 CIV-000094504
    16         34      Document marked as Exhibit 1432 at the deposition of John
    17                 Sawyer, taken on December 4, 2018, produced in the above-
                       captioned matter bearing the beginning bates number COSI-
    18
                       CIV-000001924
    19         35      Document marked as Exhibit 508 at the deposition of
    20                 Kenneth Worsham, taken on May 21, 2018, produced in the
                       above-captioned matter bearing the beginning bates number
    21
                       BB_Civil_000188880
    22         36      Document produced in the above-captioned matter bearing
    23                 the beginning bates number BB_Civil_000137048
    24         37      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000595481
    25
               38      Document produced in the above-captioned matter bearing
    26                 the beginning bates number BB_Civil_000710670
    27         39      Document marked as Exhibit 812 at the deposition of Bruce
                       Reynolds, taken on August 28, 2018, produced in the above-
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              22                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154619 Page 24
                                     of 32

     1                 captioned matter bearing the beginning bates number
     2                 BB_Civil_000089708
     3         40      Document marked as Exhibit 811 at the deposition of Bruce
                       Reynolds, taken on August 28, 2018, produced in the above-
     4                 captioned matter bearing the beginning bates number COSI-
     5                 CIV-000095079
     6         41      Document produced in the above-captioned matter bearing
                       the beginning bates number COSI-CIV-000099147
     7
               42      Document marked as Exhibit 1470 at the deposition of Mike
     8                 White, taken on December 6, 2018, produced in the above-
     9                 captioned matter bearing the beginning bates number COSI-
                       CIV-000036934
    10
               43      Document produced in the above-captioned matter bearing
    11                 the beginning bates number BB_Civil_000154970
    12         44      Document produced in the above-captioned matter bearing
    13                 the beginning bates number BB_Civil_000154975
               45      Document produced in the above-captioned matter bearing
    14
                       the beginning bates number SKC000041451
    15         46      Document produced in the above-captioned matter bearing
    16                 the beginning bates number SKC000308816
    17         47      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000462374
    18
               48      Document marked as Exhibit 1466 at the deposition of Mike
    19                 White, taken on December 6, 2018, produced in the above-
    20                 captioned matter bearing the beginning bates number COSI-
                       CIV-000094425
    21
               49      Document marked as Exhibit 402 at the deposition of
    22                 Walter Scott Cameron, taken on May 9, 2018, produced in
    23                 the above-captioned matter bearing the beginning bates
    24                 number BB_Civil_000032282
               50      Document marked as Exhibit 717 at the deposition of
    25
                       Donald George, taken on July 26, 2018, produced in the
    26                 above-captioned matter bearing the beginning bates number
    27                 BB_Civil_000033515
               51      Document marked as Exhibit 1477 at the deposition of Mike
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              23                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154620 Page 25
                                     of 32

     1                 White, taken on December 6, 2018, produced in the above-
     2                 captioned matter bearing the beginning bates number COSI-
                       CIV-000001787
     3
               52      Document produced in the above-captioned matter bearing
     4                 the beginning bates number BB_Civil_000810060
     5         53      Amended Plea Agreement entered in the action United
     6                 States v. Bumble Bee Foods, LLC, Case No. 17-cr-00249-
                       EMC (N.D. Cal.), ECF No. 32, on August 2, 2017
     7
               54      Plea Agreement entered in the action United States v.
     8                 Walter Scott Cameron, Case No. 16-cr-00501-EMC (N.D.
     9                 Cal.), ECF No. 18, on January 25, 2017
    10         55      Plea Agreement entered in the action United States v.
                       Kenneth Worsham, Case No. 16-cr-00535-EMC (N.D. Cal.),
    11                 ECF No. 14, on March 15, 2017
    12         56      Defendant Bumble Bee Foods, LLC’s Corrected Fifth
    13                 Supplemental Objections and Responses to Plaintiffs’
                       Second Set of Interrogatories During The Limited
    14
                       Discovery Stay Period – Interrogatory No. 1., dated May 18,
    15                 2018
    16         57      Deposition excerpts from the transcript of the Videotaped
    17                 Deposition of Robert Scott Meece, dated February 12, 2019
               58      Document produced in the above-captioned matter bearing
    18                 the beginning bates number SKC000828887
    19         59      Document marked as Exhibit 587 at the deposition of Geoff
    20                 Tanner, taken on May 25, 2018, with relevant excerpts of
                       the transcript attached thereto
    21
               60      Deposition excerpts from the transcript of the Videotaped
    22                 Deposition of Geoff Tanner, dated May 25, 2018
    23         61      Document produced in the above-captioned matter bearing
    24                 the beginning bates number SKC000817995
               62      Document produced in the above-captioned matter bearing
    25
                       the beginning bates number DM0001340
    26         63      Document marked as Exhibit 2061 at the deposition of
    27                 Andres Lerner, taken on May 30, 2019, produced in the
                       above-captioned matter bearing the beginning bates number
    28
                                                     DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                       JUDGMENT DISMISSING PRE-2011 CLAIMS
                                               24                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154621 Page 26
                                     of 32

     1                 SKC000949186
     2         64      Document produced in the above-captioned matter bearing
     3                 the beginning bates number SKC000522642
               65      Affidavit of Barry Mills, dated February 25, 2019
     4
               66      Document produced in the above-captioned matter bearing
     5                 the beginning bates number ARDAGH – 00348
     6         67      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000093684
     7
               68      Document produced in the above-captioned matter bearing
     8                 the beginning bates number SKC00048892
     9         69      Document produced in the above-captioned matter bearing
    10                 the beginning bates number ARDAGH – 00120
               70      Document produced in the above-captioned matter bearing
    11
                       the beginning bates number ARDAGH – 00497
    12         71      Document marked as Exhibit 1518 at the deposition of Shue
    13                 Wing Chan, taken on December 10, 2018, produced in the
                       above-captioned matter bearing the beginning bates number
    14
                       COSI-CIV-000102178
    15         72      Document marked as Exhibit 59 at the deposition of James
    16                 Willich, taken on April 4, 2018, produced in the above-
    17                 captioned matter bearing the beginning bates number
                       ARDAGH – 00994
    18
               73      Deposition excerpts from the transcript of the Videotaped
    19                 Deposition of Andras Mecs, dated January 31, 2019
    20         74      Deposition excerpts from the transcript of the Videotaped
                       Deposition of Monica Amiri, dated December 21, 2018
    21
               75      Declaration of Andrew Choe, dated May 10, 2019
    22         76      StarKist’s 30(b)(6) Narrative Responses, dated May 4, 2018
    23         77      COSI’s 30(b)(6) Narrative Responses, dated August 14,
    24                 2018
               78      Del Monte’s 30(b)(6) Narrative Responses, dated May 4,
    25
                       2018
    26         79      Document marked as Exhibit 1445 at the deposition of John
    27                 Sawyer, taken on December 4, 2018, produced in the above-
    28                 captioned matter bearing the beginning bates number COSI-

                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              25                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154622 Page 27
                                     of 32

     1                 CIV-000059510
     2         80      Document produced in the above-captioned matter bearing
     3                 the beginning bates number SKC000304029
               81      Document produced in the above-captioned matter bearing
     4                 the beginning bates number BB_Civil_000823563
     5         82      Document produced in the above-captioned matter bearing
     6                 the beginning bates number SKC000445110
               83      Document produced in the above-captioned matter bearing
     7
                       the beginning bates number COSI-CIV-000094541
     8         84      Document produced in the above-captioned matter bearing
     9                 the beginning bates number BB_Civil_000577477
    10         85      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000156168
    11
               86      Expert Merits Report of Michael A. Williams, Ph.D., dated
    12                 February 15, 2019
    13         87      Document marked as Exhibit 1632 at the deposition of
                       Christopher Lischewski, taken on December 10, 2018,
    14
                       produced in the above-captioned matter bearing the
    15                 beginning bates numberNFI-SDC_0005163
    16         88      Document marked as Exhibit 1017 at the deposition of
    17                 Douglas Hines, taken on September 27, 2018, produced in
                       the above-captioned matter bearing the beginning bates
    18
                       number BB_Civil_000572626
    19         89      Document marked as Exhibit 4 at the deposition of Michelle
    20                 Suggs, taken on March 27, 2018, produced in the above-
                       captioned matter bearing the beginning bates number COSI-
    21
                       CIV-000102150
    22         90      Document produced in the above-captioned matter bearing
    23                 the beginning bates number DM0000153
    24         91      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000145142
    25
               92      Document produced in the above-captioned matter bearing
    26                 the beginning bates number SKC000217368
    27         93      Document marked as Exhibit 28 at the deposition of James
                       Willich, taken on April 4, 2018, produced in the above-
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              26                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154623 Page 28
                                     of 32

     1                 captioned matter bearing the beginning bates number
     2                 ARDAGH – 00098
     3         94      Document marked as Exhibit 29 at the deposition of Kevin
                       McClain, taken on March 2, 2018, produced in the above-
     4                 captioned matter bearing the beginning bates number COSI-
     5                 CIV-000350329
     6         95      Document marked as Exhibit 30 at the deposition of Kevin
                       McClain, taken on March 2, 2018, produced in the above-
     7
                       captioned matter bearing the beginning bates number COSI-
     8                 CIV-000350330
     9         96      Document produced in the above-captioned matter bearing
                       the beginning bates number COSI-CIV-000196076
    10
               97      Document marked as Exhibit 503 at the deposition of
    11                 Kenneth Worsham, taken on May 21, 2018, produced in the
    12                 above-captioned matter bearing the beginning bates number
    13                 BB_Civil_000572608
               98      Deposition excerpts from the transcript of the Videotaped
    14
                       Deposition of Russell Mangum, dated March 22, 2019.
    15         99      Corrected Expert Report of Janusz A. Ordover, Ph.D., dated
    16                 June 10, 2019.
    17        100      Document marked as Exhibit 1633 at the deposition of
                       Christopher Lischewski, taken on December 10, 2018,
    18                 produced in the above-captioned matter bearing the
    19                 beginning bates number BB_Civil_000546235
    20        101      Document marked as Exhibit 1519 at the deposition of Shue
                       Wing Chan, taken on December 10, 2018, produced in the
    21
                       above-captioned matter bearing the beginning bates number
    22                 COSI-CIV-000149177
    23        102      Document marked as Exhibit 1523 at the deposition of Shue
    24                 Wing Chan, taken on December 10, 2018, produced in the
                       above-captioned matter bearing the beginning bates number
    25                 COSI-CIV-000094924
    26        103      Affidavit of John Debeer, dated August 19, 2019
    27        104      Document marked as Exhibit 19 at the deposition of Kevin
                       McClain, taken on March 2, 2018, produced in the above-
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              27                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154624 Page 29
                                     of 32

     1                 captioned matter bearing the beginning bates number COSI-
     2                 CIV-000094916
     3        105      Document produced in the above-captioned matter bearing
                       the beginning bates number BB_Civil_000137084
     4        106      Document marked as Exhibit 23 at the deposition of Kevin
     5                 McClain, taken on March 2, 2018, produced in the above-
     6                 captioned matter bearing the beginning bates number COSI-
                       CIV-000350328
     7
              107      Document marked as Exhibit 393 at the deposition of
     8                 Walter Scott Cameron, taken on May 9, 2018, produced in
     9                 the above-captioned matter bearing the beginning bates
                       number BB_Civil_000572679
    10
              108      Document marked as Exhibit 506 at the deposition of
    11                 Kenneth Worsham, taken on May 21, 2018, produced in the
    12                 above-captioned matter bearing the beginning bates number
    13                 BB_Civil_000711112
              109      Document marked as Exhibit 569 at the deposition of Daniel
    14
                       Nestojko, taken on May 23, 2018, produced in the above-
    15                 captioned matter bearing the beginning bates number
    16                 BB_Civil_000136346
    17        110      Deposition excerpts from the transcript of the Videotaped
                       Deposition of Kevin Murphy, dated June 25, 2019
    18        111      Document marked as Exhibit 4003 at the deposition of
    19                 Kevin Murphy, taken on June 25, 2019, produced in the
    20                 above-captioned matter bearing the beginning bates number
                       SKC001010048
    21
              112      Deposition excerpts from the transcript of the Videotaped
    22                 Deposition of Daniel Nestojko, dated May 23, 2018
    23        113      Document produced in the above-captioned matter bearing
    24                 the beginning bates number BB_Civil_000137048
              114      Direct Action Plaintiffs Associated Wholesale Grocers,
    25                 Inc.’s and Affiliated Foods Midwest Cooperative, Inc.’s
    26                 Supplemental Objections and Responses to Defendants’
    27                 First Set of Contention Interrogatories to Direct Action
                       Plaintiffs, dated May 1, 2019
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              28                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154625 Page 30
                                     of 32

     1        115      Document produced in the above-captioned matter bearing
     2                 the beginning bates number SKC000828951
     3        116      Declaration of Linda Gilbert dated September 18, 2019
              117      Rebuttal Expert Report of Gareth Macartney, Ph.D., dated
     4                 July 2, 2019.
     5        118      Deposition excerpts from the transcript of the Videotaped
     6                 Deposition of Colin Carter, dated April 2, 2019
              119      StarKist Co. and its Subsidiaries Consolidated Financial
     7
                       Statements as of December 21, 2018 and for the period from
     8                 October 7, 2008 to December 21, 2008, bearing the
     9                 beginning bates number STAR000052017
    10        120      Expert Merit Reply Report of David Sunding, dated July 2,
                       2019.
    11
              121      Document produced in the above-captioned matter bearing
    12                 the beginning bates number SKC000260796
    13        122      Document produced in the above-captioned matter bearing
                       the beginning bates number ARDAGH-00348
    14
              123      Document produced in the above-captioned matter bearing
    15                 the beginning bates number SKC000048892
    16        124      Document produced in the above-captioned matter bearing
    17                 the beginning bates number ARDAGH-00085
              125      Document produced in the above-captioned matter bearing
    18
                       the beginning bates number ARDAGH-00120
    19        126      Document produced in the above-captioned matter bearing
    20                 the beginning bates number ARDAGH-00497
              127      Deposition excerpts from the transcript of the Videotaped
    21
                       Deposition of Donald Gallagher, dated April 19, 2018
    22        128      Document produced in the above-captioned matter bearing
    23                 the beginning bates number SKC000101842
    24        129      Document marked as Exhibit 590 at the deposition of Geoff
                       Tanner, taken on May 25, 2018, produced in the above-
    25
                       captioned matter bearing the beginning bates number
    26                 SKC000588265
    27        130      Deposition excerpts from the transcript of the Videotaped
                       Deposition of James Johnson, dated December 7, 2018
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              29                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154626 Page 31
                                     of 32

     1        131      deposition excerpts from the transcript of the Videotaped
     2                 Deposition of Melissa Hopper, dated December 13, 2018
     3        132      Document marked as Exhibit 504 at the deposition of
                       Kenneth Worsham, taken on May 21, 2018, produced in the
     4                 above-captioned matter bearing the beginning bates number
     5                 BB_Civil_000324999
     6        133      Document marked as Exhibit 505 at the deposition of
                       Kenneth Worsham, taken on May 21, 2018, produced in the
     7
                       above-captioned matter bearing the beginning bates number
     8                 BB_Civil_000352996
     9        134      Deposition excerpts from the transcript of the Videotaped
                       Deposition of Kevin McClain, dated March 2, 2018
    10
              135      Document marked as Exhibit 263 at the deposition of
    11                 Donald Gallagher, taken on April 19, 2018, produced in the
    12                 above-captioned matter bearing the beginning bates number
    13                 BB_Civil_000692383
              136      Expert Merit Report of David Sunding, dated February 15,
    14
                       2019
    15        137      Erratas depositions cited in Pre-2011 Claims Motion for
    16                 Summary Judgment
    17        138      Declaration of Rodolfo Spielmann in Support of Del Monte
                       Corporation’s Motion for Summary Judgment, dated
    18                 September 19, 2019
    19        139      Document produced in the above-captioned matter bearing
    20                 the beginning bates number STAR000014512
              140      Document produced in the above-captioned matter bearing
    21
                       the beginning bates number SKC001010046
    22        141      Geoff Tanner in Support of Del Monte Corporations’
    23                 Motion for Summary Judgment, dated September 19, 2019
    24        142      Document produced in the above-captioned matter bearing
                       the beginning bates number DWI_000100080
    25
              143      Document produced in the above-captioned matter bearing
    26                 the beginning bates number SKC001105694
    27        144      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000808853
    28
                                                    DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                      JUDGMENT DISMISSING PRE-2011 CLAIMS
                                              30                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2023-2 Filed 09/19/19 PageID.154627 Page 32
                                     of 32

     1        145      Declaration of Andras Mecs in Support of Defendants’
     2                 Motions for Partial Summary Judgment, dated September
                       18, 2019
     3
              146      Document produced in the above-captioned matter bearing
     4                 the beginning bates number SKC000048703
     5        147      Document produced in the above-captioned matter bearing
     6                 the beginning bates number SKC000116936
              148      Document produced in the above-captioned matter bearing
     7
                       the beginning bates number SKC000827022
     8        149      Document produced in the above-captioned matter bearing
     9                 the beginning bates number 149 SKC000530749
    10        150      Document produced in the above-captioned matter bearing
                       the beginning bates number SKC000312645
    11
              151      Document produced in the above-captioned matter bearing
    12                 the beginning bates number DM0000302
    13        152      Deposition excerpts from the transcript of the Videotaped
                       Deposition of Kelly Mitchell, dated November 28, 2018
    14
              153      Declaration of Christopher S. Yates, dated October 12, 2018
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     DECL. ISO STARKIST’S MOT. FOR SUMMARY
                                                       JUDGMENT DISMISSING PRE-2011 CLAIMS
                                               31                       3:15-md-02670-JLS-MDD
